UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7921



TARIF ABDULLAH,

                                           Petitioner - Appellant,

          versus


MICHAEL STOUFFER, Warden; STATE OF MARYLAND
DEPARTMENT OF CORRECTIONS,

                                           Respondent - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-05-1050-WMN-1)


Submitted: March 23, 2006                   Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tarif Abdullah, Appellant Pro Se. Michael O’Connor Doyle,
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tarif Abdullah, a Maryland inmate, seeks to appeal the

district court’s orders denying relief on his 28 U.S.C. § 2254

petition, which the district court construed as a 28 U.S.C. § 2241

(2000) petition, and denying reconsideration.        The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of the

constitutional   claims   is   debatable    or   wrong   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.   Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Abdullah has not made the

requisite showing.    Accordingly, we deny Abdullah’s motions for

appointment of counsel and for oral argument, deny a certificate of

appealability, and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED



                                - 2 -